Citation Nr: 0432931	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-36 613	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1988 to 
January 1989.  The veteran also had service in the Army 
Reserve with a period of active duty for training (ACDUTRA) 
from January 1983 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which declined to 
reopen the veteran's claim for service connection. 

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for schizophrenia, and it is therefore reopened.  
The issue of entitlement to service connection for this 
disorder is addressed in the remand portion of this decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 

FINDINGS OF FACT

1.  In May 1989, the RO denied the veteran's claim for 
service connection for a psychiatric disorder.  The veteran 
did not appeal that decision.

2.  Evidence received since the May 1989 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1989 rating decision, denying service connection 
for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).
2.  New and material evidence has been submitted; the claim 
of entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for 
schizophrenia.  In this context, the Board notes that a 
substantially complete application was received in October 
2001.  In October 2002, prior to its adjudication of this 
claim, the AOJ provided notice to the claimant regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence that 
constituted new and material evidence for a service 
connection claim; information and evidence that VA would seek 
to provide; and information and evidence that the claimant 
was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
October 2002 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

New & Material Evidence for a Service Connection Claim

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  Service connection may also be granted for a 
disease diagnosed after discharge from military service, when 
the evidence establishes that the disease was incurred in 
active military service.  38 C.F.R. § 3.303(d) (2004); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Lastly, service connection may be presumptively granted for 
chronic diseases, such as psychoses, if manifested to a 
degree of 10 percent or more within one year of separation.  
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran contends he is entitled to service connection for 
schizophrenia.  By rating decision in May 1989, the RO denied 
the veteran's claim on the basis that the service records 
confirmed only a constitutional or developmental abnormality, 
which is not considered a disability for VA purposes.  The 
evidence of record at that time consisted of service medical 
records dated during the veteran's reserve service, from 
August 1982 to October 1985.  The veteran did not appeal the 
RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, in October 2001, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992); Spaulding v. 
Brown, 10 Vet. App. 6, 10 (1997).

The Board observes that in October 1997, March 1998, and May 
1999, the veteran attempted to reopen his claim for service 
connection by submitting an additional service medical record 
documenting a mental evaluation at separation and evidence of 
then-current treatment for a psychiatric disorder.  By rating 
decisions in January 1998, January 1999, and October 1999, 
the RO declined to reopen his claim.  

The veteran again attempted to reopen in October 2001, 
submitting a 1988 statement regarding the health of his wife 
that recommended the veteran be given emergency leave status 
to visit her, private medical treatment records dated in July 
1989, and then-current treatment records.  The RO again 
declined to reopen the claim by rating decision in January 
2003.  The veteran filed a timely appeal.

In August 2003, the veteran submitted a medical doctor's 
opinion dated in June 2003 that related the veteran's current 
psychiatric disorder to his military service.  The Board 
finds that this medical nexus opinion is new, in that it is 
evidence not previously submitted to VA.  Additionally, the 
opinion is material, in that it relates to an unestablished 
fact necessary to substantiate the claim, specifically a 
connection between the veteran's current disability and his 
service.   The opinion itself raises a reasonable possibility 
of substantiating the claim.  Therefore, the Board finds that 
the veteran has submitted new and material evidence 
sufficient to reopen the claim for service connection.

ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim for entitlement to 
service connection for schizophrenia, the underlying issue 
must now be adjudicated.  Before the Board may proceed, 
however, the RO must consider the merits of the claim in the 
first instance to avoid prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).   Attention 
is invited to the June 2003 medical opinion in which the 
examining physician linked the veteran's current mental 
disorder to his active duty.

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b) (2004).

2.  When the RO is satisfied that the record 
is complete, the RO should review all of the 
evidence of record, including the new 
evidence of the June 2003 medical opinion, 
and readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



